Case 2:20-cv-05277-GW-SK Document5 Filed 06/26/20 Pagelof2 Page ID #:21

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-05277-GW (SK) Date June 26, 2020

 

 

Title Jaisen Maurice Lacount v. Atchley

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Petitioner is a California state prisoner convicted and sentenced in Los Angeles Superior
Court for human trafficking of a minor, kidnapping, rape, and other crimes. (ECF 1 at 1-2).
He has filed a federal habeas petition raising five grounds for relief: insufficiency of the
evidence to support the human trafficking conviction, malicious prosecution, and three
sentencing challenges under the California Penal Code. (Id. at 6-7). On its face, the petition
appears subject to dismissal, in whole or in part, for at least two reasons.

First, the petition contains (at least) two unexhausted claims. Petitioner admits he did
not raise his malicious prosecution claim in the California Supreme Court on direct or
collateral review. (ECF 1 at 7). Nor did he raise his challenge to the weapon-use enhancement
in the California Supreme Court on direct or collateral review. (/d.). To exhaust a habeas
claim, a state prisoner must present it in a complete round of direct appeals or state habeas
proceedings up to and including the highest state court. See 28 U.S.C. § 2254(b)(1)(A);
Baldwin v. Reese, 541 U.S. 27, 29 (2004). Even if Petitioner’s remaining three claims are
exhausted (which the Court need not decide now), he is left with a “mixed” petition containing
both exhausted and unexhausted claims. See Rose v. Lundy, 455 U.S. 509, 510 (1982). So the
Court cannot proceed with this habeas action unless Petitioner either voluntarily dismisses the
unexhausted claims or files an amended petition without the unexhausted claims. See Butler v.
Long, 752 F.3d 1177, 1180 (9th Cir. 2014).1

Second, even if the petition were completely exhausted, the Court lacks jurisdiction over
grounds two, four, and five—which allege only errors in the application of California state
sentencing laws. (ECF 1 at 6-7). Federal habeas relief is available only if Petitioner is being
held in custody in violation of federal law. See 28 U.S.C. § 2254(a); Engle v. Isaac, 456 U.S.
107, 119 (1982). As a result, “a state court’s misapplication of its own sentencing laws does
not justify federal habeas relief.” Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994); see,
e.g., Watts v. Bonneville, 879 F.2d 685, 687 (9th Cir. 1989) (claim that California court

 

1 Petitioner has not moved for a stay of the habeas action under Rhines v. Weber, 544 U.S. 269 (2005).

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
Case 2:20-cv-05277-GW-SK Document5 Filed 06/26/20 Page 2of2 Page ID #:22

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-05277-GW (SK) Date June 26, 2020

 

 

Title Jaisen Maurice Lacount v. Atchley

 

misapplied Penal Code § 654 by imposing multiple punishments for single act cannot be
reviewed on federal habeas).

For these reasons, Petitioner is ORDERED TO SHOW CAUSE on or before July 26,
2020 why his mixed petition should not be dismissed in whole as unexhausted and, even if
exhausted, why the petition should not be dismissed in part for lack of jurisdiction over the
state law claims. To discharge this order, Petitioner may (1) file an amended petition without
any unexhausted or state law claims; (2) voluntarily dismiss the petition (using the attached
Form CV-09), and refile after he has exhausted all his cognizable federal claims, provided that
he has enough time left under the one-year federal statute of limitations; or (3) file a written
response proving that the Court’s procedural analysis above is wrong and stating that
Petitioner wishes to stand on the petition as alleged.

Failure to comply with this order may result in involuntary dismissal of the
petition for failure to prosecute and obey court orders. See Fed. R. Civ. P. 41(b); L.R.
41-1.

IT IS SO ORDERED.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
